 

two

APR 16 2019

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT __
CL¢.-.RK, u.$.z. o:.s‘raic“r couar
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN premier F cAL!FoRNI/a

 

 

B"=" \f) uaaurv
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Comrnitted On or After Novernber l, 1987)

CHRISTOPI-[ER CHARLES CANNOVA (l)
Case Number: 3:18-CR-02300-JLS

Robert Llewellyn Swain
Defendant’s Attorncy

UsM Number 693 09-298

|: _
THE DEFENDANT:
pleaded guilty to count(s) 2 of the Information

[:l was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:2252(A)(4)(B); 18:2253 - Possession Oflmages Of Minors Engaged In Sexually Explicit 2
The defendant is sentenced as provided in pages 2 through 7 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

114 Count(s) Remaining count is dismissed on the motion of the United States.

 

m Assessment : $100.00 imposed

JVTA Assessment*: $5000.00 Waiv€d
The Court finds the defendant indigent
*Justice for Victims of Traff`icking Act of 2015, Pub. L. No. 114-22.
No fine Forfei‘rur€ pursuant to Order filed 3/13/2019 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Anril 8. 2019 a

ate of lmposition of c -tence
11va M O`< ..Q¢WM M>“
ON. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE

  

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER CHARLES CANNOVA (l) Judgment - Page 2 of 7
CASE NUMBER: 3:18-CR-02300-JLS

 

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total tenn of:
Fifty-one (51) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration at Terrninal Island FCI

H|:|

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
[| at A.M. on

 

 

 

l:| as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|I on or before

|:| as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : 1 S-CR-OZBOO-JLS

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT; cHRisroPnER cHARLEs cANNovA (1) Judgment - Page s orr
cAsE NUMBER: 3; 1 s-cR_ozs oo~JLs

SUPERVISED RELEASE
Upon release from imprisonment, the defendant Will be on supervised release for a term of:
Seven (7) years

MANDATORY CONDITIONS

l. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawtiilly possess a controlled substance.

3. The defendant must not illegally possess a controlled substance The defendant must refrain from any unlawful u`se of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements Will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

l:|The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. |:lThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. |:|The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. |:|The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

'J". i:i'l`he defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-02300-JLS

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER CHARLES CANNOVA ( 1) Judgment - Page 4 of 7
CASE NUMBER: 3:18-CR-02300-JLS

STANDARD CONDITIONS ()F SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

l. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time fi‘ame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission nom the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lf the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a tirearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers).

ll.The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision

3:18-CR-02300-JLS

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER CHARLES CANNOVA (l) Judgment - Page 5 of 7
CASE NUMBER: 3:18-CR-02300-JLS

SPECIAL CONDITIONS OF SUPERVISION

l. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements

2. Report all vehicles owned or operated, or in Which you have an interest, to the probation officer.
3. Resolve all outstanding warrants within 60 days.

4. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
other electronic communications or data storage devices or media, and effects to search at any time, with
or without a Warrant, by any law enforcement or probation officer with reasonable suspicion concerning
a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the
lawful discharge of the officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a
search may be grounds for revocation; you shall warn any other residents that the premises may be subject
to searches pursuant to this condition.

 

5. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
imposed by the court.

6. Not use orpossess devices which can communicate data via modern or dedicated connection and may not
have access to the Internet without prior approval from the court or the probation officer. The offender
shall consent to the installation of systems that will enable the probation officer to monitor computer use
on any computer owned or controlled by the offender The offender shall pay for the cost of installation
of the computer software.

7. Not associate With, or have any contact with any known sex offenders unless in an approved treatment
and/or counseling setting.

8. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with the victim or victim’s family, without prior
approval of the probation officer.

9. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
nature of offense and conviction with the exception of the offender's biological children, unless approved
in advance by the probation officer.

3:18~CR-02300-JLS

AO 2453 (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER CHARLES CANNOVA (l) Judgment - Page 6 of 7
CASE NUMBER: 3: l 8-CR-02300-JLS

//

10.

ll.

12.

13.

14.

15.

Not accept or commence employment or volunteer activity without prior approval of the probation officer,
and employment should be subject to continuous review and assessment by the probation officer.

Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
frequented by persons under the age of 18, without prior approval of the probation officer.

Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts "sexuaily explicit conduc " involving children as defined by 18 USC § 2256(2) and/or
"actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(l), and not patronize
any place Where such materials or entertainment are the primary material or entertainment available

Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
lf deemed necessary by the treatment provider, the offender shall participate and successfully complete
an approved state~certified sex offender treatment program, including compliance with treatment
requirements of the program. The Court authorizes the release of the presentence report, and available
psychological evaluations to the treatment provider, as approved by the probation officer. The offender
will allow reciprocal release of information between the probation officer and the treatment provider. The
offender may also be required to contribute to the costs of services rendered in an amount to be determined
by the probation officer, based on ability to pay. Polygraph examinations may be used following
completion of the formal treatment program as directed by the probation officer in order to monitor
adherence to the goals and objectives of treatment and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
pre-approved by the probation officer.

Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
120 days (non-punitive). l

3:18-CR~02300-JLS

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CHRISTOPHER CHARLES CANNOVA (1} Judgment ~ Page 7 of 7
CASE NUMBER: 3:18-CR-02300-JLS

RESTITUTION

The defendant shall pay restitution in the amount of $1,000.00 unto the United States of America.

Restitution per 18 U.S.C. §2559 and 18 U.S.C. §3663A will be payable forthwith in the amount of $1,000, to
be distributed as follows: $l,000 to “Jessy” of the “Surfer Hair” series. During the defendant’s period of
incarceration if payment has not already been made in full, defendant will participate in the lnmate Financial
Responsibility Pro gram and make quarterly payments of at least $25.00 toward the outstanding restitution. lf
payment has not already been made in full, interest will accrue on the restitution amount in the manner
prescribed by 18 U.S.C. §3612. If payment has not already been made in full, restitution payments will be
made payable to: CLERK, U.S. DISTRICT COURT, reference CHRISTOPHER Cl-IARLES CANNOVA and
court number lS-CR-2300-JLS, and be mailed to:

Clerk of the Court

U.S. District Court

For the Southern District of California
333 West Broadway, Ste. 420

San Diego, California 92101

which shall distribute payments to “Jessy” at an address to be provided to the Clerk’s Office by the United
States Attorney’s Office.

The United States may pursue all remedies available to it under the law to collect the full amount of restitution
at any time after the entry of judgment in this case.

3:18-CR-02300-JLS

 

